                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 JOEL PENA,                                                          DATE FILED: 5-10-21

                              Plaintiff,
                                                                        19-CV-9342 (RA)
                         v.
                                                                             ORDER
 ADIDAS AMERICA, INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On April 20, 2021, the Court endorsed a stipulation of voluntary dismissal of all claims

between Plaintiff and Defendants Adidas America, Inc., Footlocker Stores, Inc., and Stockx, LLC.

See Dkt. 78. Following this stipulation of dismissal, this action remains pending against the following

Defendants: Flight Club New York, Ltd., 1661, Inc., KITH Retail, LLC, BBC Ice Cream, LLC,

Concepts International, LLC, Packer Shoes, Inc., and Stadium Enterprises, LLC. Under Federal Rule

of Civil Procedure 4(m), if Plaintiff wished to pursue his claims against these Defendants, he was

required to serve process on them no later than April 1, 2020, absent good cause. See Dkt. 19.

         No later than May 17, 2021, Plaintiff shall file on the docket proof that he served process on

those Defendants, or alternatively, provide good cause for why he has been unable to serve process. If

he does not do so, the Court will dismiss this case without prejudice as to those Defendants.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:      May 10, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
